Citation Nr: 1021643	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected psychophysiological musculoskeletal 
reaction, anxiety reaction.

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected degenerative joint disease of the lumbar 
spine.

3.  Entitlement to a compensable disability rating for the 
service-connected deviated nasal septum.

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to the service-connected deviated nasal 
septum.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1955 and from February 1956 to February 1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision by the RO.  In an April 2008 rating decision, the RO 
found that the September 2006 rating decision was clearly and 
unmistakably erroneous in reducing the disability rating for 
the lumbar spine disability from 20 to 10 percent.  

The Board remanded the case in June 2009 in order to honor 
the Veteran's request for a hearing.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in April 2010.  At that 
time he submitted additional evidence along with a waiver of 
initial RO consideration.  

The issues of increased ratings for fissurectomy and 
vasomotor rhinitis have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction and 
refers them to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of an increased rating for the service-connected 
deviated nasal septum and service connection for sleep apnea 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The service-connected psychiatric disability picture is 
shown to have more nearly approximated that of occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships when the Veteran was 
examined in July 2007 

2.  The service-connected low back degenerative changes is 
shown to have been productive of a disability picture 
manifested by a functional loss due to pain that more nearly 
approximated that of flexion of the thoracolumbar spine 
limited to less than 30 degrees when the Veteran was examined 
in July 2007.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
50 percent, but no more the service-connected psychiatric 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9400 
(2009).  

2.  The criteria for the assignment of an increased rating of 
40 percent for the service-connected low back degenerative 
changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5242 
(2009).  
  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable 
to the Veteran, a discussion of VCAA is not required at this 
time.  

For the initial period of this appeal, in the Board's 
estimation, the service-connected psychiatric disability 
diagnosed as a generalized anxiety disorder is shown to be 
productive of a level of overall inadaptability that more 
closely resembled that of occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  

When examined by VA in July 2007, the Veteran reported last 
working  in 1996 and taking no psychotropic medication.  He 
added that, over the years, he continued to have depression 
and anxiety and to be irritable and moody.  He also reported 
being agitated and having difficulty with concentration, 
sleeping and memory.  

When asked to subtract, the Veteran complained that he could 
not concentrate.. His insight and judgment seemed to be poor.  
The examiner noted that he had a remote personality, but was 
currently staying with his wife.  He stayed at home and took 
care of the yard.  He rarely went to church and did not 
belong to any organizations.  

The Axis I diagnosis was that of generalized anxiety 
disorder, recurrent, chronic in nature.  The GAF score on 
Axis V was noted to range from 50 to 55.   

Clearly, based on the findings at the time of that 
examination, the service-connected disability picture did not 
approach a higher level of social and industrial impairment 
consistent with him having deficiencies in most areas or an 
inability to establish and maintain effective relationships.  

Accordingly, on this record, the Board finds that a rating of 
50 percent for the service-connected psychiatric disability 
is warranted for the initial period of the appeal.

For the initial period of the appeal, the Board finds that 
the service-connected low back degenerative changes is shown 
to have been productive of an overall functional loss due to 
constant pain with regular flare ups that more closely 
resembles that of flexion of the thoracolumbar spine 
restricted to less than 30 degrees.  

This is based on the findings recorded in connection with the 
VA examination performed in July 2007, as well as other 
treatment records from private physicians.   

At the VA examination, the Veteran reported experiencing pain 
that was worse for the previous four years.  He complained of 
constant leg or foot weakness, numbness, paresthesia and 
unsteadiness.  He reportedly had severe flare ups on a weekly 
basis and experienced severe fatigue, decreased motion and 
stiffness.  He also had moderate muscle spasms and severe 
pain on a daily basis.  He also reported having radiating 
pain.  

The Veteran performed flexion of the thoracolumbar spine from 
0 to 90 degrees with pain noted as beginning and ending at 80 
degrees.  The X-ray studies showed moderately severe 
degenerative changes.  The diagnoses included that of severe 
degenerative joint disease of the lumbar spine with the 
residuals of a laminectomy at L5-S1.  

Significantly, for the purposes of this appeal, the VA 
examiner added that the Veteran had severe impairment due to 
constant back pain and flare ups with no relief and severely 
limited movement and activity.  

The submitted private medical evidence also noted that the 
Veteran had complaints of significant low back pain and 
limited motion.  However, on this record, a disability 
picture reflective of ankylosis of the thoracolumbar spine or 
a separately ratable neurological deficit is not suggestive 
by the documented findings.  

Accordingly, the Board finds that an increased rating of 40 
percent for the service-connected low back degenerative 
changes is warranted.  



ORDER

An increased rating of 50 percent for the service-connected 
psychiatric disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating of 40 percent for the service-connected 
low back degenerative changes is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

The evidence suggests that the service-connected disabilities 
may have worsened since the VA examinations performed in July 
2007 in this case.  

With respect to his psychophysiological musculoskeletal 
reaction, anxiety reaction, the Veteran recently testified as 
to increased memory loss, increased irritability, occasional 
panic attacks, and increased problems with concentration.  

As for the lumbar spine disability, the Veteran reported at 
the recent hearing having radiation of pain down the left 
side of his body, and a July 2008 statement from S.T.D., 
M.D., indicated that the lumbar spine disability had caused 
increasing discomfort affecting his ability to perform his 
normal daily routine.  

With respect to his deviated nasal septum, the Veteran also 
testified about having obstruction of the nasal passages, 
particularly at night.  

Because of the evidence of possible worsening since the last 
examinations, new examinations are needed to determine the 
severity of the psychophysiological musculoskeletal reaction, 
anxiety reaction, lumbar spine disability and deviated nasal 
septum.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, the Veteran asserts that his current 
obstructive sleep apnea is secondary to his service-connected 
deviated nasal septum.  

The Board notes that a disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet App. 439 (1995).  

Therefore, the RO should arrange for the Veteran to have a VA 
examination to determine if the claimed obstructive sleep 
apnea at least as likely as not is caused or aggravated by 
the service-connected deviated nasal septum.  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

The RO's letter should identify what 
evidence is ultimately his responsibility 
to obtain.  The RO should ensure that its 
letter meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  The RO should then schedule the 
Veteran for a VA examination in order to 
determine the current severity of his 
service-connected psychophysiological 
musculoskeletal reaction, anxiety 
reaction.  The examiner must be provided 
with the claims folder for consideration, 
and the examination report should reflect 
that the claims folder was reviewed.  

All necessary testing should be done.  
The examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  The examiner 
should assign a GAF score and the 
examination report should include a 
detailed account of all pathology found 
to be present.  

3.  Then, the Veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected lumbar 
spine disability.  The examiner must be 
provided with the claims folder for 
consideration, and the examination report 
should reflect that the claims folder was 
reviewed.  

All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should indicate whether the 
Veteran's lumbar spine disability is 
productive of limitation of motion, to 
include degrees of flexion, extension, 
lateral flexion and rotation.  And the 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  

The examiner should also conduct a 
neurological evaluation in regard to the 
lumbar spine and specifically note 
whether this disorder results in 
radiculopathy to one or both lower 
extremities.  If so, the examiner should 
describe the extent and effect of such 
radiculopathy.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

4.  Then, the Veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected 
deviated nasal septum and the likely 
etiology of the claimed sleep apnea.  The 
examiner must be provided with the claims 
folder for consideration, and the 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should indicate if the 
deviated nasal septum causes nasal 
obstruction and if so, whether there is 
greater than 50 percent obstruction of 
the nasal passage or complete obstruction 
on one side.  All necessary tests and 
studies should be conducted.

With respect to the sleep apnea, the VA 
examiner should offer an opinion as to 
the following:  

(a) Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has current obstructive sleep 
apnea that was caused by his service-
connected deviated nasal septum?

(b)  If not, is it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's obstructive sleep 
apnea was aggravated by the service-
connected deviated nasal septum?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


